DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “The method of claim Error! Reference source not found...” without reciting the claim upon which it depends. One skilled in the art would have been confounded as to the scope of claim 4 because of the unclear dependency and also 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cencini et al. (US 2017/0126505), hereafter “Cencini,” in view of Khokhar et al. (US 9,886,338), hereafter “Khokhar,” and further in view of Piotrowski (NPL: November – Work Progress Report: Personal Luck for Solo Miners, Night Theme, Ethereum Node Optimization).
Regarding claim 1, Cencini teaches a method for reporting health of a plurality of computing devices (Cencini: par 0050-0051), the method comprising: 	periodically requesting device status data from one or more of the computing devices (Cencini: par 0070-0072 [The rack control unit may interrogate the available devices to determine location, capabilities, presence, and sensor readings, e.g., periodically.]); 	periodically requesting environmental status data from one or more environmental sensors (Cencini: par 0070-0072 […the rack control unit 818 may be configured to periodically request, the status of various sensors 810 such as location sensors, temperature sensors, vibration sensors, particulate sensors, fan speed sensors, airflow sensors, humidity sensors, air pressure sensors, noise sensors, and the like.]); 	receiving status data responses from the computing devices and the one or more environmental sensors (Cencini: par 0070-0072).	Cencini does not explicitly teach: 	periodically requesting pool status data from a pool to which at least a subset of the computing devices are contributing work;	receiving status data responses from the pool;	calculating a health status classification for each computing device based on the received status responses; 	creating a health report, wherein the health report comprises the health status classifications, device error information based on the device status data, environmental health information based on the environmental status data, pool health information based on the pool status data, and luck information based on the pool status data.	Khokhar teaches: 	calculating a health status classification for each computing device based on received status responses (Khokhar: 1010,1012 of FIG. 10; col. 20 lines 27-67); 	creating a health report, wherein the health report comprises the health status classifications, device error information based on the device status data, environmental health information based on the environmental status data (Khokhar: 1110, 1112, 1114 We’ve introduced the unique feature for all our Solo mining pools – Personal Luck of the individual miner…You could check your Personal Luck history by clicking the “Reward” tab.]); 	receiving status data responses from the pool (Piotrowski: p. 2-3); 	displaying pool health information based on the pool status data (Piotrowski: p. 2 – see Figure), and luck information based on the pool status data (Piotrowski: p. 2-3 Miner statistics figure [Current Hashrate…Average Hashrate…Personal Luck]). 	It would have been obvious to one of ordinary skill in the art to incorporate the cryptocurrency mining statistics dashboard of Piotrowski within the dashboard of Cencini-Khokhar with predictable results. One would be motivated to make the combination because cryptocurrency mining is frequently performed in the environment of a datacenter and so it would have been apparent that information involving the health of the datacenter as well as mining performance would be relevant to users in this context. One would further be motivated to make the combination in view of the explicit suggestion in NPL to Minerstat (“minerstat features”) that cryptocurrency mining statistics be presented to a user in conjunction with datacenter statistics such as temperature (minerstat: p. 2 [Control room…You can create as many rooms as you like. Before you enter the room, you will see how many workers are online and offline and what are their efficiency and minimum, average, and maximum temperature.]). Accordingly, it would have been immediately apparent to one of ordinary skill in the art 

Regarding claim 2, the method of claim 1, wherein the environmental sensors comprise temperature sensors, and wherein the environmental status data comprises temperature data (Cencini: par 0037, 0072; Khokhar: col. 3 line 62 – col. 4 line 6), method further comprising: 	comparing temperature data from the temperature sensors to a predefined safe temperature range (Cencini: par 0037, 0072; Khokhar: col. 4 lines 33-60); and 	adjusting the health classifications for computing devices associated with out of safe temperature range temperature data (Cencini: par 0037, 0072; Khokhar: col. 4 lines 33-60).

Regarding claim 3, the method of claim 1, wherein the environmental sensors comprise humidity sensors, and wherein the environmental status data comprises humidity data, method further comprising: 	comparing humidity data from the humidity sensors to a predefined safe humidity range (Cencini: par 0037, 0072; Khokhar: col. 4 lines 33-60); and 	adjusting the health classifications for computing devices associated with out of safe humidity range humidity data (Cencini: par 0037, 0072; Khokhar: col. 4 lines 33-60). 

Regarding claim 6 Cencini-Khokhar-Piotrowski teaches the method of claim 1, further comprising: Miner statistics]); and	associating the received device status data with the device originating the received device status data (Cencini: par 0059, 0061).

Regarding claim 11, the system of claim 10, further comprising a pool checker that periodically requests and receives pool performance information from one or more pools associated with the computing devices (Piotrowski: p. 2 – see Figure), wherein the report generator incorporates the pool performance information into the health reports and health status classifications (Piotrowski: p. 2 – see Figure; Khokhar: 1110, 1112, 1114 of FIG. 11; col. 21 lines 30-40). 

Regarding claim 14, the system of claim 10, wherein the management application further comprises a luck checker, wherein the luck checker tracks luck information for each of the computing devices, wherein the luck information comprises a number of blocks solved, wherein the report generator incorporates the luck information into the health reports (Piotrowski: p. 3 – see Figure [Blocks Last 24 hrs…Personal Luck…]; Khokhar: 1110, 1112, 1114 of FIG. 11; col. 21 lines 30-40). 

The rack control unit may interrogate the available devices to determine location, capabilities, presence, and sensor readings, e.g., periodically.]); 	periodically request pool health status data from a computing pool associated with at least a subset of the plurality of computing devices (Piotrowski: p. 2-3; Khokhar: col. 20 lines 60-67); 	periodically request environmental health status data from one or more environmental sensors (Cencini: par 0070-0072 […the rack control unit 818 may be configured to periodically request, the status of various sensors 810 such as location sensors, temperature sensors, vibration sensors, particulate sensors, fan speed sensors, airflow sensors, humidity sensors, air pressure sensors, noise sensors, and the like.]); 	receive responses from the computing devices, the computing pool, and the one or more environmental sensors (Cencini: par 0070-0072; Piotrowski: p. 2-3); 	calculate health classifications for the computing devices based on the responses (Khokhar: 1010,1012 of FIG. 10; col. 20 lines 27-67); and 	create a health report based on the received responses, wherein the health report comprises alerts for out of normal range computing device health status data, 

Regarding claim 17, the medium of claim 16, further comprising instructions which when executed cause the computational device to periodically request and receive pool performance information from one or more pools associated with the computing devices, wherein the health report incorporates the pool performance information (Piotrowski: p. 2 – see Figure; Khokhar: 1110, 1112, 1114 of FIG. 11; col. 21 lines 30-40).

Regarding claim 18, the medium of claim 16, further comprising instructions which when executed cause the computational device to track luck information for each of the computing devices, wherein the luck information comprises a number of blocks solved, wherein the health report incorporates the luck information (Piotrowski: p. 3 – see Figure [Blocks Last 24 hrs…Personal Luck…]; Khokhar: 1110, 1112, 1114 of FIG. 11; col. 21 lines 30-40).

Regarding claim 19, the medium of claim 16, wherein the environmental sensors comprise temperature sensors, wherein the health report incorporates temperature information from the temperature sensors (Cencini: par 0037, 0072; Khokhar: col. 4 lines 33-60).



Claim 5 is rejected as being unpatentable over Cencini et al. (US 2017/0126505), in view of Khokhar et al. (US 9,886,338), further in view of Piotrowski (NPL: November – Work Progress Report: Personal Luck for Solo Miners, Night Theme, Ethereum Node Optimization), and further in view of Koblenz et al. (US 2013/0128455), hereafter “Koblenz.”
Regarding claim 5, Cencini-Khokhar-Piotrowski does not teach the method of claim 1, wherein the temperature data comprises temperature data for one or more hot aisles and one or more cold aisles adjacent to the computing devices.	Koblenz teaches wherein temperature data comprises temperature data for one or more hot aisles and one or more cold aisles adjacent to computing devices (Koblenz: par 0052, 0053).	It would have been obvious to one of ordinary skill in the art to implement the hot and cold aisle temperature and humidity management techniques of Koblenz within the Cencini-Khokhar-Piotrowski system with predictable results. One would be motivated to make the combination to provide the benefit of effectively managing datacenters with the common layouts having hot aisles and cold aisles. It would have been readily apparent that the techniques of Koblenz would have been applicable in the Cencini-

Claims 7-9 are rejected as being unpatentable over Cencini et al. (US 2017/0126505), in view of Khokhar et al. (US 9,886,338), further in view of Piotrowski (NPL: November – Work Progress Report: Personal Luck for Solo Miners, Night Theme, Ethereum Node Optimization), and further in view of Minerstat (NPL: minerstat features).
Regarding claim 7, the method of claim 6, wherein the pool status data comprises accepted shares and difficulty (Piotrowski: Figure on p. 2 [Network Difficulty]).	Cencini-Khokhar-Piotrowski does not teach: 	wherein the pool status data comprises accepted shares. 	Minerstat teaches: 	wherein pool status data comprises accepted shares (Minerstat: p. 2 [Worker’s profile…current efficiency of your mining hardware.]). 	It would have been obvious to one of ordinary skill to incorporate the additional 

Regarding claim 8, the method of claim 6, wherein the status report comprises a hash rate of the computing device (Minerstat: p. 2 [Hashing speed of each coin the worker has mined in monitored past.]).

Regarding claim 9, the method of claim 6, wherein the health report is a presented via a page comprising controls permitting a user to filter the health report based on one or more locations (Minerstat: p. 2 [Control room You can create as many rooms as you like. Before you enter the room, you will see how many workers are online and offline and what are their efficiency and minimum, average, and maximum temperature.]).

Claim 10 is rejected as being unpatentable over Cencini et al. (US 2017/0126505), in view of Khokhar et al. (US 9,886,338). 
Regarding claim 10, Cencini-Khokhar teaches a system for managing a plurality of networked computing devices in one or more data centers (Cencini: par 0050-0051), the system comprising:	a management application executing on a management device connected to the plurality of networked computing devices (Cencini: par 0070 […remote management controller…]; par 0084), wherein the management application comprises: 	a device status checker that periodically requests and receives status information from the computing devices (Cencini: par 0070-0072 [The rack control unit may interrogate the available devices to determine location, capabilities, presence, and sensor readings, e.g., periodically.]), 	an environment checker that periodically requests and receives environmental information from one or more environmental sensors within the data center (Cencini: par 0070-0072 […the rack control unit 818 may be configured to periodically request, the status of various sensors 810 such as location sensors, temperature sensors, vibration sensors, particulate sensors, fan speed sensors, airflow sensors, humidity sensors, air pressure sensors, noise sensors, and the like.]), and	a report generator that calculates a health status classification for each computing device and creates a health report based on the received status information and received environmental information (Khokhar: 1110, 1112, 1114 of FIG. 11; col. 21 lines 30-40).

Claims 12 and 13 are rejected as being unpatentable over Cencini et al. (US 2017/0126505), in view of Khokhar et al. (US 9,886,338), and further in view of Koblenz et al. (US 2013/0128455)
Regarding claim 12, Cencini-Khokhar-Koblenz teaches the system of claim 10, wherein the computing devices are positioned in the data center to intake air from a cool aisle and exhaust air to a hot aisle, wherein the environmental sensors comprise temperature sensors positioned to measure hot aisle and cold aisle temperatures (Koblenz: 240, 250 of FIG. 2; par 0052, 0053).

Regarding claim 13, the system of claim 10, wherein the environmental sensors comprise humidity sensors positioned to measure hot aisle and cold aisle humidity (Koblenz: 240, 250 of FIG. 2; par 0052, 0053).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454